Citation Nr: 0422222	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  03-00 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a dermatological 
disability including skin carcinoma.

3.  Entitlement to service connection for a dermatological 
disability, including skin carcinoma, secondary to exposure 
to Agent Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
North Little Rock, Arkansas.  

As a result of this action, this appeal is remanded to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
VA will notify the appellant if further action is required on 
his part.  


REMAND

A review of the veteran's claim folder indicates that the 
veteran has requested that he be allowed to provide testimony 
before the Board concerning his appeal.  He has specifically 
requested a hearing before a Veterans Law Judge via a video 
conference.  That request was received at the RO in January 
2003.  A review of the claims folder indicates that such a 
hearing has not occurred and that the veteran has not 
withdrawn his request for said video conference before the 
Board.  Because the veteran has not yet had the opportunity 
to present said testimony in accordance with 38 C.F.R. 20.700 
(2003), the claim is remanded to the RO for this purpose.

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should schedule a video conference 
before a Veteran Law Judge in accordance 
with the veteran's request.  All 
correspondences pertaining to this matter 
should be associated with the claims 
folder. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order, 
following appropriate appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



